 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       PARKER, SMITH & FEEK, INC.,
 8                           Plaintiff,
                                                       C19-1456 TSZ
 9         v.
                                                       MINUTE ORDER
10     MICHAEL J. REPH, et al.
11                           Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)      Plaintiff’s motion for expedited discovery, docket no. 7, is DENIED. A
14
     party seeking expedited discovery prior to the Rule 26(f) conference must establish good
     cause. See Exari Sys. Inc. v. Amazon Corp. LLC, 2015 WL 12025325 at *1 (W.D. Wash.
15
     May 4, 2015). In determining whether good cause exists, the court may consider:
     (i) whether a motion for a preliminary injunction is pending; (ii) the breadth of the
16
     proposed discovery requests; (iii) the purpose for seeking expedited discovery; (iv) the
     burden on the opposing party to respond to the requests; and (v) how far in advance of
17
     the Rule 26(f) conference the request for expedited discovery has been made. Id.; see
     also Fluke Elecs. Corp. v. Cordex Instruments, Inc., 2013 WL 566949 at *10 (W.D.
18
     Wash. Feb. 13, 2013). These factors do not weigh in plaintiff’s favor. No motion for
     preliminary injunction is pending, and plaintiff has provided no reason why it cannot file
19
     such motion before conducting discovery. Plaintiff already has evidence concerning
     specific files that it alleges defendants improperly copied and took with them when they
20
     resigned. Plaintiff’s proposed written discovery requests appear in part to merely seek
     confirmation of such information, which is not a proper function for expedited discovery.
21
     Plaintiff asserts that it needs to ascertain, before presenting a motion for preliminary
     injunction, whether defendants have plans to unfairly compete with plaintiff using its
22

23

     MINUTE ORDER - 1
 1 trade secrets or confidential or proprietary information and/or whether defendants intend
   to disclose such materials to third parties; however, the interrogatories and requests for
 2 production that plaintiff proposes to propound do not ask about defendants’ plans or
   intent. The Court is not persuaded that plaintiff’s proposed early discovery requests serve
 3 any purpose other than obtaining on an expedited basis the discovery that would
   ordinarily be conducted in this case. See Fluke, 2013 WL 566949 at *12 (discovery “the
 4 extent of the alleged harm” is “not a legitimate basis for expedited discovery because it
   merely attempts to substitute expedited discovery for normal discovery”). Although the
 5 Court has recently set a deadline of November 19, 2019, for a Rule 26(f) conference,
   nothing prevents counsel from conducting such conference in advance of the deadline
 6 and then commencing discovery.

 7          (2)     Plaintiff’s request for a preservation order is also DENIED. The parties
     “owe an ‘uncompromising duty to preserve’ what they know or reasonably should know
 8   will be relevant evidence in a pending lawsuit even though no formal discovery requests
     have been made and no order to preserve evidence has been entered.” Id. at *13 (quoting
 9   United Factory Furniture Corp. v. Alterwitz, 2012 WL 1155741 at *3 (D. Nev. Apr. 6,
     2012)). Plaintiff has offered no evidence that defendants and their attorneys are ignorant
10   of or have disregarded their responsibilities, and the Court assumes, in the absence of
     evidence to the contrary, that the litigants and the lawyers will continue to comply with
11   their obligations.

12          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
13          Dated this 7th day of October, 2019.
14
                                                     William M. McCool
15                                                   Clerk

16                                                   s/Karen Dews
                                                     Deputy Clerk
17

18

19

20

21

22

23

     MINUTE ORDER - 2
